UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MARK S. CIRIELLO, )
_ )
Plaintiff, )
)
V_ ) Civil Action No. /$’ -/
)
WHITE HOUSE, ) F I |_ E D
' )
Defendant. )  2 2 20"}
Clerk, U.S. District 8. Bankruptcy
Courts for the District of Columbla
W

This matter is before the Court on the plaintiff’s application to proceed informa pauperis
and his pro se civil complaint. The application will be granted, and the complaint will be

dismissed as frivolous.

The plaintiff offers a critique of landscaping practices since the 19605, and generally
complains that landscapers have planted trees, shrubs and ﬂowers that are unattractive and
unsuitable for the environment. He alleges that the “United States[] failed to conduct
researching on the effects of landscaping,” and based on his research, "‘[a] re—call of landscaping

is . . . necessary.” Compl. at 1.

Review of the complaint, and the myriad nonsensical allegations therein, leads the Court
to conclude that the complaint must be dismissed in its entirety under 28 U.S.C. § 1915(e)(2) as
frivolous. See Neitzke v. Williams, 490 US. 319, 325 (1989) (“[A] a complaint, containing as it
does both factual allegations and legal conclusions, is frivolous where it lacks an arguable basis
either in law or in fact”). An Order consistent with this Memorandum Opinion is issued

separately.

 

DATEzg/  I”